

117 S728 IS: COVID–19 Hate Crimes Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 728IN THE SENATE OF THE UNITED STATESMarch 11, 2021Ms. Hirono (for herself, Ms. Duckworth, Mr. Blumenthal, Mr. Booker, Mrs. Feinstein, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mrs. Murray, Mr. Padilla, Ms. Rosen, Mr. Van Hollen, Ms. Cantwell, Mr. Durbin, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo facilitate the expedited review of COVID–19 hate crimes, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Hate Crimes Act.2.Review of COVID–19 hate crimes(a)In generalNot later than 14 days after the date of enactment of this Act, the Attorney General shall designate an officer or employee of the Department of Justice whose sole responsibility during the applicable period shall be to facilitate the expedited review of COVID–19 hate crimes and reports of any such crime to Federal, State, or local law enforcement agencies.(b)DefinitionsIn this section:(1)Applicable periodThe term applicable period means the period beginning on the date on which the officer or employee is designated under subsection (a), and ending on the date that is 1 year after the date on which the emergency period described in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) ends, except that the Attorney General may extend such period as appropriate.(2)COVID–19 hate crimeThe term COVID–19 hate crime means a crime of violence (as such term is defined in section 16 of title 18, United States Code) that is motivated by—(A)the actual or perceived race, ethnicity, age, color, religion, national origin, sexual orientation, gender, gender identity, or disability of any person; and(B)the actual or perceived relationship to the spread of COVID–19 of any person because of the characteristic described in subparagraph (A).3.Guidance(a)Guidance for law enforcement agenciesThe Attorney General shall issue guidance for State and local law enforcement agencies on how to—(1)establish online reporting of hate crimes or incidents, and to have online reporting available in multiple languages as determined by the Attorney General; and(2)expand culturally competent and linguistically appropriate public education campaigns, and collection of data and public reporting of hate crimes.(b)Guidance relating to COVID–19 pandemicThe Attorney General and the Secretary of Health and Human Services, in coordination with the COVID–19 Health Equity Task Force and community-based organizations, shall issue guidance describing best practices to mitigate racially discriminatory language in describing the COVID–19 pandemic. 